t c summary opinion united_states tax_court raquel s antonious petitioner v commissioner of internal revenue respondent docket no 17630-10s filed date raquel s antonious pro_se rachel l schiffman for respondent summary opinion armen special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect when the petition was filed pursuant to sec_7463 the decision to be entered is not reviewable by any other court and this opinion shall not be treated as precedent for any other case respondent determined a deficiency of dollar_figure in petitioner’s federal_income_tax and an accuracy-related_penalty of dollar_figure under sec_6662 the issues raised by the pleadings and tried to the court are whether petitioner is entitled to deduct dollar_figure of rental expenses that respondent disallowed for lack of substantiation and whether she is liable for the accuracy-related_penalty for negligence or disregard of rules or regulations we hold that petitioner is entitled to deduct dollar_figure of the rental expenses disallowed by respondent and further hold that she is liable for the accuracy-related_penalty unless otherwise indicated all subsequent section references are to the internal_revenue_code in effect for the year in issue and all rule references are to the tax_court rules_of_practice and procedure the notice_of_deficiency includes an adjustment to income of dollar_figure that petitioner never challenged accordingly that adjustment is deemed to be conceded see rule b any issue not raised in the assignments of error shall be deemed to be conceded background some of the facts have been stipulated and they are so found we incorporate by reference the parties’ stipulation of facts and accompanying exhibits petitioner resided in the state of new york when the petition was filed at all times relevant petitioner worked and resided in new york city and petitioner’s parents resided together in st petersburg florida petitioner’s mother was the sole owner of a single-family home in largo florida that she held as rental property florida property in addition petitioner’s parents were the sole shareholders of a property management company called jermc management corp jermc for which her father served as president jermc was in the business of managing rental real_estate including the florida property according to petitioner and her father sometime in petitioner entered into an agreement with her parents to rent the florida property in order to sublet it for investment purposes with the option to purchase the property at some later date under the agreement as described by petitioner and her father petitioner would pay her mother as owner of the florida property rent of dollar_figure per month beginning on date pursuant to the agreement petitioner would also pay utility expenses of dollar_figure per year to memorialize the agreement petitioner and her mother signed a purported lease drafted by petitioner’s father petitioner never resided at the florida property petitioner’s father as president of jermc managed the florida property for her mother in general and for petitioner as a lessee of the property in petitioner’s father entered into an oral agreement with a family friend to sublet the florida property on a month-to-month basis for dollar_figure per month the family friend moved out of the florida property after the first month however and petitioner’s father was unable to find another tenant in consequently petitioner received only dollar_figure of rental income from the florida property during petitioner’s father prepared her federal_income_tax return attached to that return was a schedule e supplemental income and loss on which petitioner reported dollar_figure of rental income and claimed rental expenses of dollar_figure with respect to the florida property in a notice_of_deficiency respondent allowed a deduction for dollar_figure of the claimed rental expenses but disallowed the remaining dollar_figure because of lack of substantiation discussion i rental expenses we begin with several fundamental principles of tax litigation that inform our decision in this case first as a general_rule the commissioner’s determinations are presumed correct and the taxpayer bears the burden of proving that those determinations are erroneous see rule a 503_us_79 290_us_111 second deductions are a matter of legislative grace and the taxpayer bears the burden of proving entitlement to any deduction claimed see rule a 308_us_488 292_us_435 welch v helvering u s pincite further taxpayers must maintain adequate_records to substantiate the deductions claimed on their pursuant to sec_7491 the burden_of_proof as to factual matters shifts to the commissioner under certain circumstances however sec_7491 applies only if inter alia the taxpayer has complied with the substantiation and recordkeeping requirements of the internal_revenue_code see sec_7491 and b petitioner neither alleged that sec_7491 was applicable nor established that she complied with the requirements of sec_7491 accordingly the burden_of_proof remains on petitioner federal_income_tax returns see sec_6001 sec_1_6001-1 income_tax regs see also bailey v commissioner tcmemo_2012_96 wl at third the court is not bound to accept as gospel the unverified and undocumented self-serving testimony of a taxpayer 87_tc_74 65_tc_87 aff’d per curiam 540_f2d_821 5th cir fourth a party’s failure to introduce documentary_evidence that is within her possession or control and which she implies would be favorable to her gives rise to the presumption that if produced such evidence would be unfavorable 6_tc_1158 aff’d 162_f2d_513 10th cir sec_6001 provides that e very person liable for any_tax imposed by this title or for the collection thereof shall keep such records and comply with such rules and regulations as the secretary may from time to time prescribe sec_1_6001-1 income_tax regs provides that any person subject_to tax shall keep such permanent books of account or records as are sufficient to establish the amount_of_deductions sec_1_6001-1 income_tax regs provides that t he books_or_records required by this section shall be kept at all times available for inspection by authorized internal revenue officers or employees and shall be retained so long as the contents thereof may become material in the administration of any internal revenue law finally transactions between family members are generally given close scrutiny see 549_f2d_1155 8th cir inasmuch as this alleged debt involves an intra-family transaction we must give particularly close scrutiny to the facts aff’g tcmemo_1975_319 92_tc_470 a purported loan between family members is always subject_to close scrutiny t he same is true as to a purported investment aff’d without published opinion 912_f2d_1466 5th cir vinikoor v commissioner tcmemo_1998_152 wl at we always examine intrafamily transactions with special scrutiny hunt v commissioner tcmemo_1989_335 transactions between family members are given close scrutiny a taxpayer may choose to conduct business in cash but that choice does not relieve the taxpayer of the duty to maintain adequate_records and substantiate the payment of expenses claimed on the taxpayer’s return see supra note according to petitioner and her father she did not make regular monthly rent payments of dollar_figure but instead typically made irregular payments in cash of varied amounts whenever she had sufficient funds however neither petitioner nor her father could generally recall when rent payments were made or in what specific amounts although petitioner claimed to maintain a spreadsheet account of her payments that spreadsheet was never produced at trial giving rise to the presumption that its contents would be unfavorable to her case see wichita terminal elevator co v commissioner t c pincite moreover petitioner provided no documentary_evidence regarding the dollar_figure she allegedly paid for utility expenses aside from one check for dollar_figure from her bank account made payable to her father petitioner provided no reliable documentary_evidence that any expenditure in excess of that allowed by respondent was ever made our close scrutiny of her family transaction as well as the inadequate documentary_evidence in the record compels us to hold that petitioner failed to satisfy her burden_of_proof with respect to most of her claimed rental expenses thus on the basis of the record as a whole we conclude that petitioner is entitled to a deduction of only dollar_figure in addition to the dollar_figure respondent allowed with respect to her schedule e for petitioner and her father testified that the check represented a rent payment for the florida property although respondent contends otherwise we are satisfied that the check coupled with the testimony of petitioner and her father is sufficient to establish that petitioner paid additional rent of dollar_figure with respect to the florida property in ii accuracy-related_penalty sec_6662 and b imposes a penalty equal to of the amount of any underpayment attributable to negligence or disregard of rules or regulations the term negligence includes any failure to make a reasonable attempt to comply with tax laws and disregard includes any careless reckless or intentional disregard of rules or regulations sec_6662 negligence also includes any failure to keep adequate books_and_records or to substantiate items properly sec_1 b income_tax regs sec_6664 provides an exception to the imposition of the accuracy- related penalty if the taxpayer establishes that there was reasonable_cause for and the taxpayer acted in good_faith with respect to the underpayment sec_1 a income_tax regs the determination of whether the taxpayer acted with reasonable_cause and in good_faith is made on a case-by-case basis taking into account the pertinent facts and circumstances sec_1_6664-4 income_tax regs with respect to a taxpayer’s liability for any penalty sec_7491 places on the commissioner the burden of production thereby requiring the commissioner to come forward with sufficient evidence indicating that it is appropriate to impose the penalty 116_tc_438 once the commissioner meets his burden of production the taxpayer must come forward with persuasive evidence that the commissioner’s determination is incorrect see id pincite see also rule a welch v helvering u s pincite respondent has proven and has therefore discharged his burden of production under sec_7491 that petitioner failed to keep adequate_records and properly substantiate dollar_figure ie dollar_figure - dollar_figure of her claimed rental expenses see sec_1_6662-3 income_tax regs petitioner has not met her burden of persuasion with respect to reasonable_cause and good_faith thus on the record before us we are unable to conclude that petitioner acted with reasonable_cause and in good_faith within the meaning of sec_6664 accordingly petitioner is liable for the accuracy-related we do not regard respondent as having any burden of production as to the accuracy-related_penalty insofar as it relates to petitioner’s failure to report interest_income of dollar_figure because petitioner never raised any issue regarding the applicability of the penalty to that adjustment see 118_tc_358 petitioner was silent at trial regarding the penalty issue and did not allege that she acted with reasonable_cause and in good_faith regarding her failure to properly substantiate her rental expenses on brief petitioner had little to say regarding this issue other than to allege that t he petitioner and the landlord followed all the laws set forth by the u s tax_court and thus the petitioner should not be charged with any penalties we note that statements on brief do not constitute evidence rule c in any event we find petitioner’s argument in this regard to be conclusory in nature and unpersuasive penalty under sec_6662 on the amount of the underpayment_of_tax to be computed as part of the rule process conclusion we have considered all of the arguments advanced by the parties and to the extent not expressly addressed we conclude that those arguments do not support a result contrary to our decision herein to give effect to our disposition of the disputed issues as well as petitioner’s deemed concession decision will be entered under rule petitioner also requests that all interest be cancelled however apart from a few limited exceptions not applicable here we lack jurisdiction over interest that accrues on a tax_deficiency that has yet to be assessed see mccauley v commissioner tcmemo_1988_431 cf sec_6404 rules thus we are bound by our jurisdictional limits and cannot adjudicate petitioner’s request
